DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JENNIFER JOHNSON,
                             Appellant,

                                    v.

   STEVEN CHRISTOPHER JOHNSON and KATHLEEN JOHNSON,
                       Appellees.

                              No. 4D21-906

                          [February 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Luis Delgado, Judge; L.T. Case No. 502017DR002873.

  Allison L. Friedman of Allison L. Friedman P.A., Aventura, for appellant.

   Alan Jay Braverman, Yosef Kudan, and Marko Ilich of Stok Kon &
Braverman, Fort Lauderdale, for appellee Kathleen Johnson.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.